Citation Nr: 1128084	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  02-15 286	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for small and large bowel resection, including as due to exposure to herbicides (the dioxin in Agent Orange).

2.  Entitlement to service connection for small and large bowel disorder, including due to said herbicide exposure.

3.  Entitlement to service connection for Type II Diabetes Mellitus, including due to herbicide exposure.

4.  Entitlement to service connection for peripheral neuropathy, including as secondary to the Type II Diabetes Mellitus or herbicide exposure.

5.  Entitlement to service connection for hypertension, including as secondary to the Type II Diabetes Mellitus or herbicide exposure.

6.  Entitlement to service connection for cataracts, including as secondary to the Type II Diabetes Mellitus or herbicide exposure.

7.  Entitlement to service connection for a headache disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter, A.G.


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from September 1967 to September 1974, including a tour in Vietnam from June 1969 to August 1970.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In a June 2007 decision, the Board determined the Veteran had submitted new and material evidence and therefore reopened his claims for service connection for Type II Diabetes Mellitus and peripheral neuropathy.  38 C.F.R. § 3.156.  However, the Board then proceeded to deny these claims on their underlying merits.  The Board also denied the petition to reopen his claim for service connection for small and large bowel resection and his remaining claims for service connection for hypertension, cataracts, and headaches.  He appealed the Board's decision to the U. S. Court of Appeals for Veterans Claims (CAVC/Court), to the extent it was unfavorable in not reopening the claim concerning the small and large bowel resection and in denying service connection for all of the remaining conditions at issue - Type II Diabetes Mellitus, peripheral neuropathy, hypertension, cataracts and headaches.

In a March 2008 Order, the Court granted the Appellee's motion for remand, indicating the Veteran needed to be provided the opportunity for a hearing concerning his claims.  Thus, to comply with the Court's Order, the Board remanded the claims to the RO via the Appeals Management Center (AMC) in September 2008.  The Veteran and his daughter subsequently testified at a hearing at the RO in support of his claims in February 2009, before the undersigned Veterans Law Judge of the Board, also commonly referred to as a Travel Board hearing.  During the hearing, the Veteran submitted additional medical evidence and waived his right to have the RO initially consider this additional evidence.  38 C.F.R. §§ 20.800, 20.1304(c) (2010).

In April 2009, the Board again remanded the claims to the RO via the AMC for still additional development and consideration.  In April 2011, the AMC issued a supplemental statement of the case (SSOC) continuing to deny the claims and returned the file to the Board for further appellate review.  

In this decision, after reopening the claim for service connection for small and large bowel resection on the basis of new and material evidence, the Board is remanding this claim to the RO via the AMC for further development before readjudicating this claim on its underlying merits.  Also, regrettably, the Board must again remand the remaining claims as well.



FINDINGS OF FACT

1.  An unappealed September 1997 rating decision was the last final and binding decision denying service connection for small and large bowel resection, including as due to herbicide exposure.  

2.  Additional evidence received since that September 1997 decision is not cumulative or redundant of evidence considered in that or any earlier decision, relates to an unestablished fact necessary to substantiate this claim, and raises a reasonable possibility of substantiating this claim.  


CONCLUSIONS OF LAW

1.  The September 1997 rating decision denying service connection for small and large bowel resection, including as due to herbicide exposure, is final and binding.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2010).

2.  But there is new and material evidence since that decision to reopen this claim for small and large bowel resection, including as due to herbicide exposure.
38 U.S.C.A. § 5108 (West 2002& Supp. 2010); 38 C.F.R. § 3.156(a) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Concerning petitions to reopen previously denied, unappealed, claims, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that this notice not only includes apprising the Veteran of the type of evidence and information needed to establish his entitlement to service connection, including of his and VA's respective responsibilities in obtaining this supporting evidence, but also apprising him of the specific reasons his claim was previously denied so he will have the opportunity to submit evidence addressing these shortcomings.  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).

Here, though, since the Board is reopening the claim, regardless, there is no need to discuss whether the Veteran has received sufficient Kent notice.  Even if, for the sake of argument, he has not, this ultimately is inconsequential and, thus, at most nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102 (2010).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating a VCAA notice error must be outcome determinative of a claim to be prejudicial and that, as the pleading party, the Veteran, not VA, has this burden of proof).

The Board is temporarily deferring consideration of whether there has been compliance with the other notice and duty to assist provisions of the VCAA, as they concern the underlying claim for service connection, pending completion of the additional development of this claim on remand.


II.  Analysis-Petition to Reopen the Claim for Service Connection for Small and Large Bowel Resection, including due to Herbicide Exposure

Because this claim has been previously considered and denied, and the prior decision was not timely appealed, the Board has the jurisdictional responsibility to determine whether there is new and material evidence since the earlier decision to reopen this claim, irrespective of what the RO may have determined concerning this, because this threshold preliminary determinative affects the Board's jurisdiction to adjudicate this claim on its underlying merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92 (March 4, 1992).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  See, too, Butler v. Brown, 9 Vet. App. 167, 171 (1996).

As the Veteran submitted the petition to reopen this claim in November 2001, the Board must determine whether there is new and material evidence under the current version of 38 C.F.R. § 3.156.  

When determining whether a claim should be reopened, the Board performs a 
two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108.  According to VA regulation, "new" means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, it may then proceed to evaluate the merits of the claim on the basis of the all evidence of record, but only after ensuring the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  This presumption only applies when making a determination as to whether the evidence is new and material.  It does not apply when making a determination as to the ultimate credibility and weight of the evidence as it relates to the merits of the claim.  Essentially, the presumption of credibility "dissolves" once the claim is reopened and decided on the merits.  See also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

In a February 1997 decision, the RO denied the Veteran's original claim of entitlement to service connection for small and large bowel resection on the basis that this claimed disorder was not among those presumed to be associated with Agent Orange exposure, and that there was no evidence showing this disorder otherwise was incurred in or aggravated by his active military service.  In another decision later that same year, in September 1997, the RO continued to deny this claim.  The Veteran was notified of that decision and of his appellate rights, but he did not appeal.  Therefore, that September 1997 decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103.  


The evidence of record at the time of that September 1997 decision consisted of the Veteran's service treatment records (STRs), private medical records from Baptist Hospital dated in August 1986, an October 1986 VA examination report, VA medical center (VAMC) inpatient treatment records dated in October 1992, a VA Discharge Summary dated in March 1987, and a June 1997 personal statement.  His service treatment records were unremarkable for any findings of digestive problems or small and large bowel resection.  In September 1974, he had had an examination for discharge from service, and at the time his abdomen and viscera and anus and rectum were clinically evaluated as "normal."  So there was no indication of relevant disability when separating from service.  His private treatment records revealed that, by 1986, he had undergone surgery for resection of his small and large bowel due to gangrene.  His gastrointestinal disorder had been variously diagnosed during the years since his service had ended, including as short bowel syndrome and ischemic bowel disease.  In a June 1997 statement, he had contended that Agent Orange poisoning in service had caused his bowel disorder.

The evidence that must be considered in determining whether there is a basis for reopening this claim is that added to the record since that September 1997 decision.  See Evans v. Brown, 9 Vet. App. 273 (1996).  The evidence added to the record since that decision consists of personal statements and hearing testimony, private treatment records, Social Security Administration (SSA) disability records, VA outpatient treatment records, and the report of a March 2002 VA compensation examination.  This additional evidence is not only new, since not considered when previously adjudicating the claim, but also material to the disposition of this claim.  Indeed, there is now competent, and presumably credible, evidence indicating his current bowel disorder symptoms date back to trauma he sustained in service.

He in the process has presented new and material evidence to support a theory of direct service connection for residuals of his small and large bowel resection.  Importantly, he has submitted personal statements and hearing testimony that establish gastrointestinal symptoms potentially attributable to active duty service, such as "stomach problems" and "ulcers."  See his February 2009 personal hearing transcript, at 16.


Indeed, his lay assertions indicate the presence of gastrointestinal symptoms dating back to service, which serve as competent evidence of continuity of symptomatology since service.  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third requirements of Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), to show chronicity, i.e., permanency, of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  The type of symptoms he has described are within the realm of his lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  And, again, his lay testimony concerning this is presumed credible - albeit just for the limited purpose of determining whether there is new and material evidence to reopen his claim.  Justus, 3 Vet. App. 510.  In a similar vein, his SSA disability award in February 2000 confirmed he has experienced gastrointestinal symptoms over many years following service, including frequent bowel movements, vomiting, and occasional abdominal pain, which did not appear to significantly improve.  

Especially together, this additional evidence raises a reasonable possibility of substantiating this claim.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (holding that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim).  See also Evans, 9 Vet. App. at 284 (indicating the newly presented evidence need not be probative of all the elements required to award the claim, just probative of each element that was a specified basis for the last disallowance).  Moreover, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Here, while this new evidence may not be sufficient to ultimately grant the claim on its underlying merits, it does trigger the duty to provide a medical opinion, indeed, as the Board orders below.  See Shade, 24 Vet. App. at 117.

Accordingly, the Board must conclude that new and material evidence has been submitted to reopen this previously denied and unappealed claim.  38 U.S.C.A. § 5108.  To this extent only, this appeal is granted subject to the further development of this claim on remand.


ORDER

Because there is new and material evidence, the petition to reopen the claim for service connection for postoperative residuals of small and large bowel resection is granted, subject to the further development of this claim on remand.


REMAND

Additional development of this claim is required before readjudicating it on its underlying merits, as well as the remaining claims on appeal.  

As an initial matter, the Veteran needs to be examined for a medical nexus opinion concerning whether his small and large bowel disorder is attributable to his military service, including especially to herbicide exposure as he is principally alleging.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  His DD Form 214 confirms he served in Vietnam during the Vietnam era, so it is presumed he was exposed to herbicides like the dioxin in Agent Orange while there.  38 C.F.R. § 3.307(a)(6), 3.313(a).  There is no presumption, however, that this small and large bowel disorder requiring resection developed as a consequence.  The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne, Type II Diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, 
Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2009 and Supp. 2010); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

The Secretary of VA, however, has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for the following conditions:  Cancer of the oral cavity (including lips and tongue, pharynx (including tonsils), or nasal cavity (including ears and sinuses); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); pancreatic cancer; bone and joint cancer; melanoma; non-melanoma skin cancer (basal cell and squamous cell); nasopharyngeal cancer, breast cancer, cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); urinary bladder cancer; renal cancer; cancers of brain and nervous system (including eye); endocrine cancers (thyroid, thymus, and other endocrine; cancers at other and unspecified sites; neurobehavioral disorders (cognitive and neuropsychiatric); amyotrophic lateral sclerosis (ALS); chronic peripheral nervous system disorders; 
respiratory disorders; gastrointestinal immune system disorders (immune suppression, allergy, and autoimmunity); circulatory disorders (including hypertension); endometriosis; effects on thyroid homeostasis; 
certain reproductive effects, and, any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); Notice, 75 Fed.Reg. 32540 (June 8, 2010).


But even if, as here, a Veteran is found not entitled to a regulatory presumption of service connection, his claim still must be reviewed to determine whether service connection may be established alternatively on a direct incurrence basis by establishing the required causation.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation).  In fact, the Court has specifically held that the provisions set forth in Combee, which, instead, concerned exposure to radiation, are nonetheless applicable in cases, as here, involving exposure to Agent Orange.  See McCartt v. West, 12 Vet. App. 164, 167 (1999).

It appears the Veteran has relatively recent diagnoses of short bowel syndrome and ischemic bowel disease.  Moreover, as discussed, he has indicated a potential continuity of gastrointestinal symptoms in his personal testimony on long-standing "stomach problems" and "ulcers."  See February 2009 personal hearing transcript, at 16.  He is competent, even as a layman, to make this proclamation, although the Board also eventually will have to assess his credibility to determine the ultimate probative value of his lay testimony concerning this.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  See also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

His SSA disability records further note a history of frequent bowel movements, vomiting, and occasional abdominal pain.  And the Board specifically relied on this evidence in reopening his claim since it raised a reasonable possibility of substantiating the claim, although still insufficient to also resolve the claim at this time.

Given the medical complexity of his condition and symptomatology, the Board finds it is especially necessary to obtain medical comment on whether his current small and large bowel disorder, whatever its diagnosis, is etiologically linked to his military service, including as he contends to his presumed exposure to Agent Orange in Vietnam.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).

The Board also finds sufficient cause to remand the claims for diabetes, hypertension, cataracts and peripheral neuropathy for another VA examination and medical nexus opinion.  Notably, in April 2009, the Board previously remanded the claim for service connection for diabetes, and the inextricably intertwined claims for secondary service connection for peripheral neuropathy, cataracts and hypertension, for the AMC to schedule a VA examination for a medical opinion concerning the nature and etiology of these claimed disorders.  Id.

The Veteran failed to appear for glucose tolerance testing scheduled for July 2009, however, in conjunction with his VA diabetes examination, which was necessary to confirm he has Type II Diabetes Mellitus.  See 38 C.F.R. § 3.655 (2010), indicating that when a Veteran without good cause fails to report for a VA compensation examination scheduled in connection with a claim for service connection, the claim will be decided based on the evidence already on file.  There still is no medical evidence confirming he has Type II Diabetes Mellitus, and, since based on the results of objective clinical or laboratory testing such as of his glucose tolerance, it is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Moreover, absent this proof he has this claimed condition, there is no condition causing current disability to in turn attribute to his military service - either directly or presumptively, including as a residual of exposure to herbicides (Agent Orange) in Vietnam, even accepting that Type II Diabetes Mellitus is a presumptive condition.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See, too, 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  \\

Significantly, though, a notation by the VA examiner, dated July 22, 2009, indicates the Veteran had requested that VA reschedule his glucose tolerance testing, which again was necessary to confirm his diabetes.  He cited his inability to obtain transportation to the examination as the reason for needing the appointment rescheduled.  So the Board finds that he has shown the necessary good cause required by 38 C.F.R. § 3.655 regarding his failure to appear for his VA compensation examination and, in particular, for his glucose tolerance testing.  His VA examination and blood glucose testing therefore needs to be rescheduled so it can be determined whether he has diabetes.

In addition, his claims for service connection for hypertension, cataracts, and peripheral neuropathy raise the possibility of entitlement to service connection on a secondary basis as possible complications of his claimed diabetes.  Therefore, medical comment is also needed concerning whether his diabetes has caused or aggravated his claimed hypertension and cataracts.  Medical evidence generally is needed to associate a claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).  The Board sees that the November 2003 VA examiner already concluded the Veteran's peripheral neuropathy is due to his claimed diabetes mellitus (assuming, for the reasons mentioned, it is confirmed on remand he has diabetes).  So no additional medical comment is needed concerning this cause-and-effect relationship between these two conditions.

Inasmuch as the claim for service connection for diabetes mellitus may be granted on remand if he is diagnosed with this condition after his VA compensation examination, the Veteran's secondary claims for service connection for hypertension, cataracts, and peripheral neuropathy are inextricably intertwined and will need to be readjudicated after he undergoes this examination to determine whether he has diabetes.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (claims are inextricably intertwined when they have common parameters, such as when the outcome of one may affect the outcome of the other.  And to avoid piecemeal adjudication of these types of claims, they should be considered together).  

The Veteran also needs to be examined for a medical nexus opinion concerning whether his claimed headache disorder is attributable to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  In this regard, the November 2003 VA examiner indicated the existence of a migraine component of the Veteran's headaches, albeit without providing a clear opinion on its etiology.  So he may have a current migraine disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  He has reported a history of headaches beginning during his service while stationed at Quantico, shortly after returning from Vietnam, and continuing to the present day.  See November 2003 VA examination report.  Thus, he has submitted sufficient evidence to meet the relatively low threshold of the third McLendon element.  Indeed, this is satisfied by credible evidence of continuity of symptomatology capable of lay observation, such as his uncontradicted history of headaches since service.  See McLendon, 20 Vet. App. at 83; See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  

So additional medical comment is needed concerning whether any current headache disorder might be etiologically related back to active duty service.  Based on McLendon, a remand for a VA examination and opinion is required to determine the precise nature and etiology of his current headache disorder.  


Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

1.  Schedule a VA compensation examination to determine the nature and etiology of the Veteran's current small and large bowel disorder.  He is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of his pertinent medical and other history.

Based on review of the claims file and objective clinical evaluation, the examiner is asked to clarify all current small or large bowel disorders by specifying the present diagnoses.  And assuming there is a present diagnosis of a bowel disability, the examiner is then asked to provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) that any current bowel disorder is related to or dates back to the Veteran's military service, including especially to his presumed exposure to Agent Orange or other herbicides in Vietnam during the Vietnam War.

In making this determination, the examiner should consider the Veteran's lay statements alleging he progressively developed gastrointestinal symptoms during the many years since service, to the point that he eventually had to have surgery for resection.  
In this regard, the examiner must specifically acknowledge and discuss any competent and credible lay evidence regarding the occurrence of in-service gastrointestinal complaints as reported by the Veteran, as well as competent and credible lay testimony regarding the continuity of pertinent symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the service treatment records to provide a negative opinion).

The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

2.  Also schedule a VA compensation examination for a medical nexus opinion concerning the nature and etiology of the Veteran's claimed Type II Diabetes Mellitus, peripheral neuropathy, hypertension, and cataracts.  He is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on these pending claims.  38 C.F.R. § 3.655 (2010).  

The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of his pertinent medical and other history.

Based on physical examination and review of the claims file, the examiner must first determine whether the Veteran has Type II Diabetes Mellitus (based on the results of any laboratory or other diagnostic testing deemed necessary, including a glucose tolerance test (GTT)).  If it is confirmed the Veteran has Type II Diabetes Mellitus, then VA may presume it was incurred during his military service from his already conceded and presumed exposure to Agent Orange in Vietnam, unless there is evidence rebutting this presumption.

Moreover, since it also already has been conceded, based on prior examination, that the Veteran's peripheral neuropathy is a likely associated complication (on the presumption he has diabetes), then confirmation of his diabetes also would in turn warrant secondary service connection for his peripheral neuropathy, also absent any evidence to the contrary.

Still additional medical comment is needed concerning whether the Veteran has hypertension and cataracts and, if he does, the likelihood (very likely, as likely as not, or unlikely) these conditions also are related or attributable to his military service - including as additional complications caused or aggravated by his Type II Diabetes Mellitus (again, if confirmed he has diabetes) and his presumed exposure to Agent Orange in Vietnam.

The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner must discuss the rationale of the opinions, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

3.  As well, schedule a VA compensation examination to determine the nature and etiology of the Veteran's headaches.  He is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of his pertinent medical and other history.

Based on review of the claims file and objective clinical evaluation, the examiner is asked to clarify all current headache disorders by specifying the present diagnoses (e.g., migraines, tension, etc.).  And assuming there is a present diagnosis of a headache disability, the examiner is then asked to provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) that any current headache disorder is related to or dates back to the Veteran's military service.  

In making this determination, the examiner should consider the Veteran's lay statements that he has progressively developed worsening headaches during the many years since his military service.  In this regard, the examiner must specifically acknowledge and discuss any competent and credible lay evidence regarding headaches in service, including as reported by the Veteran, as well as any competent and credible lay testimony regarding continuous headaches or symptoms since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (examination found inadequate where examiner did not comment on the Veteran's report of 
in-service injury and, instead, relied on the absence of evidence in the service treatment records to provide a negative opinion).

But that said, the term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

4.  Then readjudicate these remaining claims in light of any additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him an SSOC and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


